DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claim 10 objected to because of the following informalities:  “A transport refrigeration device comprising a refrigeration unit and a refrigeration unit controller, further comprising the power regulating unit according to claim 1.”. Should be “A transport refrigeration device comprising a refrigeration unit and a refrigeration unit controller, further comprising the power regulating unit according to claim 1,”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-3 and 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurych et al. (US 2013/0091872) in view of Pabon (US 2011/0057724).
	Regarding claim 1, Hurych teaches a power regulating unit (see figure 1a and par. [0016-0017], [0019] and [0026-0027]) for converting an AC input (figure 1a: output of alternator 115) to a DC output (figure 1a: output of DC intermediate circuit 130), comprising: a rectifier module (figure 1a: rectifier 125 or figure 2: rectifier 205) configured to perform a rectification operation on the AC input to obtain a first DC signal (see par. [0016-0017] and [0019]; the power converter converts the AC power to a DC power suitable for the refrigeration unit); a controller (figure 1a: 140, 145, figure 2: 350, 355) configured to control the rectification operation of the rectifier module based on corresponding parameter information for reflecting fluctuations of the AC input to prevent the first DC signal obtained from being affected by the fluctuations (see par. [0016-0017] and [0026-0027]; the rectifiers 205 are controlled by a PWM controller 140 and a phase angle (PA) controller 145. In the construction shown, the controllers 350 and 355 monitor the power received from the alternator 115, and control the rectifiers 205 to output about 500 volts DC (e.g., 450 VDC to 550 VDC). The PWM controller 140 drives the gates of the IGBTs 290 and 320 in a known manner to work in combination with the accumulator chokes 200 to boost the output voltage when the monitored input voltage is not sufficient to generate the desired 500 VDC output voltage via rectification alone); a first output port (figure 1a: output of 130) configured to output the first DC signal (see figure 1a). 
However, Hurych does not explicitly teach a first DC-DC conversion module configured to convert the first DC signal into a second DC signal; and a second output port configured to output the second DC signal.
Pabon teaches a first DC-DC conversion module (figure 4: 408A) configured to convert the first DC signal (figure 4: DC output of AC/DC converter 404) into a second DC signal (figure 4: DC output of DC/DC converter 408A); and a second output port configured to output the second DC signal (DC output of DC/DC converter 408A), (see figure 4).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Pabon in to the power regulating unit of Hurych in order to configure to convert a voltage of a second DC power outputted from a first DC/DC converter.
Regarding claim 2, further Pabon discloses the power regulating unit, further comprising: a second DC-DC conversion module (figure 4: 408B) configured to convert the first DC signal (DC output of AC/DC converter 404) into a third DC signal (figure 4: DC output of DC/DC converter 408B); and a third output port configured to output the third DC signal (DC output of DC/DC converter 408B), (see figure 4).
Regarding claim 3, further Pabon discloses the power regulating unit, wherein the first DC-DC conversion module (408A) is configured as a DC charging output device capable of providing a constant voltage or constant current charging mode, (see par. [0046]).
Regarding claim 6, furthermore Hurych discloses the power regulating unit, wherein the parameter information comprises AC voltage and AC frequency; or the parameter information comprises AC voltage and generator speed, and/or generator temperature, wherein the AC input is output and provided by the generator, (see par. [0016-0017], [0019] and [0026-0027], converting a generator AC output signal with varying frequency (600-4000 rpm/30-200 Hz) and voltage (150-600 Volts) into a stabile 500 Volt DC output voltage).
Regarding claim 7, furthermore Hurych discloses the power regulating unit, wherein the controller (figure 1a: 140, 145, figure 2: 350, 355) is configured to comprise: a parameter information processing unit configured to analyze and process the received parameter information; a comparison unit configured to compare the corresponding parameter information that is analyzed and processed with a predetermined value to determine the magnitude of fluctuations; and a rectification control signal generating unit configured to generate a rectification control signal for the switch element of the rectifier module based on the magnitude of fluctuations, (see par. [0016-0017], [0019] and [0026-0027]; the rectifiers 205 are controlled by a PWM controller 140 and a phase angle (PA) controller 145. In the construction shown, the controllers 350 and 355 monitor the power received from the alternator 115, and control the rectifiers 205 to output about 500 volts DC (e.g., 450 VDC to 550 VDC). The PWM controller 140 drives the gates of the IGBTs 290 and 320 in a known manner to work in combination with the accumulator chokes 200 to boost the output voltage when the monitored input voltage is not sufficient to generate the desired 500 VDC output voltage via rectification alone).
Regarding claim 9, furthermore Hurych discloses The power regulating unit, wherein the rectifier module (205) is a thyristor module or an Insulated Gate Bipolar Transistor (IGBT) rectifier module, (see figure 2: a rectifier 205 comprising IGBTs).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hurych et al. (US 2013/0091872) in view of Pabon (US 2011/0057724) and further in view of Dai et al. (US 2017/0093287).
	Regarding claim 4, further Pabon discloses the power regulating unit, wherein the first DC-DC conversion module (408A) and/or the second DC-DC conversion module (408B), but Pabon does not explicitly teach the DC-DC conversion module comprises an LLC resonance circuit.
Dai teaches a DC/DC conversion apparatus that includes a LLC full-bridge circuit, (see figure 10 and par. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dai into the power regulating unit of Hurych and Pabon in order to control energy to be transmitted.
9.	Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurych et al. (US 2013/0091872) in view of Pabon (US 2011/0057724) and further in view of Andrade et al. (US 2021/0070137).
	Regarding claim 5, furthermore Hurych teaches the power regulating unit, wherein the first DC signal is a high-voltage DC power supply suitable for supplying power to a refrigeration unit (see par. [0026], the rectifiers 205 are controlled by a PWM controller 140 and a phase angle (PA) controller 145. In the construction shown, the controllers 350 and 355 monitor the power received from the alternator 115, and control the rectifiers 205 to output about 500 volts DC (e.g., 450 VDC to 550 VDC). The PWM controller 140 drives the gates of the IGBTs 290 and 320 in a known manner to work in combination with the accumulator chokes 200 to boost the output voltage when the monitored input voltage is not sufficient to generate the desired 500 VDC output voltage); but Hurych does not explicitly teach the second DC signal is a DC charging power supply suitable for charging a high-voltage battery pack, and the third DC signal is a low-voltage DC power supply suitable for supplying power to the controller of the refrigeration unit, wherein the output voltage of the low-voltage DC power supply is smaller than the output voltage of the high-voltage DC power supply.
Andrade teaches when the optimized power converter is operating in the charging mode, the inverter/active rectifier is configured to convert three phase AC power into DC power, and the optimized power converter is configured to buck the DC power to a voltage level that is acceptable for charging the rechargeable energy storage. When the optimized power converter is operating in the discharge mode, the optimized DC/DC converter is configured to boost voltage from the rechargeable energy storage, and the inverter/active rectifier is configured to convert boosted DC power into three phase AC power for powering one or more AC loads of the electrically powered accessory, (see par. [0005-0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Andrade into the power regulating unit of Hurych and Pabon in order to optimized power management to control charge and discharge of a rechargeable energy storage used for powering the electrically powered accessory.
Regarding claim 10, furthermore Hurych discloses a transport refrigeration device (figure 1a: 100) comprising a refrigeration unit (figure 1a: a refrigeration unit 105) and further comprising the power regulating unit (see figure 1a ), wherein, the first output port of the power regulating unit outputs a first DC signal to the refrigeration unit (105) to supply power thereto (see par. [0016], the power converter 120 converts the AC power to a DC power 145 suitable for the refrigeration unit 105).
However, Hurych does not explicitly teach a refrigeration unit controller; and the second output port of the power regulating unit outputs a second DC signal for charging a high-voltage battery pack.
Andrade teaches a refrigeration unit controller (figure 2: 260; and par. [0045], a compressor 255, one or more evaporator blowers 265, one or more condenser fans 270, a heater 275, and a controller 260 of a transport climate control system); and the second output port of the power regulating unit outputs a second DC signal for charging a high-voltage battery pack (figure 2: 230), (see par. [0051-0052], the rechargeable energy storage 230 can include one or more rechargeable batteries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Andrade into the transport refrigeration device of Hurych and Pabon in order to optimized power management to control charge and discharge of a rechargeable energy storage used for powering the electrically powered accessory.
Regarding claim 11, further Andrade discloses the transport refrigeration device, wherein the high-voltage battery pack (230) is a dedicated battery pack provided in the transport refrigeration device (see par. [0052], each of the auxiliary batteries can also be connected to the power bus 202 via the optimized power converter 240. Also, each of the auxiliary batteries can bypass the optimized power converter 240 and connect to the power bus 202 via one of the auxiliary power on/off switches 235. It will be appreciated that the rechargeable energy storage 230 can provide sufficient energy to power the transport climate control load network 212 by itself).
Regarding claim 12, further Andrade discloses the transport refrigeration device, wherein the third output port of the power regulating unit outputs a third DC signal to the refrigeration unit controller (260) to supply power thereto, (see figure 2 and par. [0052], the rechargeable energy storage 230 can provide sufficient energy to power the transport climate control load network 212 by itself).
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hurych et al. (US 2013/0091872) in view of Pabon (US 2011/0057724) and further in view of Martinez et al. (US 2021/0028691).
	Regarding claim 8, furthermore Hurych teaches the power regulating unit, wherein the controller (figure 1a: 140, 145, figure 2: 350, 355), but Hurych does not explicitly teach the controller is configured to further comprise: a DC conversion control unit configured to generate a DC conversion control signal for controlling a DC-DC conversion operation.
Martinez teaches DC/DC controller 49 controls DC/DC converter 18 to adjust the output current (I.sub.Bat) to a target value (I.sub.ref) for the output current, (see figure 2 and par. [0038-0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Martinez into the power regulating unit of Hurych and Pabon in order to provide DC/DC controller for controlling the DC/DC converter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836            

/TOAN T VU/Primary Examiner, Art Unit 2836